           Case 1:21-cv-00661-LGS Document 10 Filed 03/25/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 ASHLEY FORDE SANCHEZ,                                        :
                                            Plaintiff,        :     21 Civ. 661 (LGS)
                                                              :
                            -against-                         :          ORDER
                                                              :
 DREAM CHARTER SCHOOL,                                        :
                                            Defendant.        :
 -------------------------------------------------------------:
                                                              X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for April 1, 2021.

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the April 1, 2021, initial pretrial conference is cancelled. If the parties

believe that a conference would nevertheless be useful, they should inform the Court immediately

so the conference can be reinstated. The case management plan and scheduling order will issue

in a separate order, as will a referral to the Court-annexed mediation program. The parties’

attention is particularly directed to the provisions for periodic status letters and the need for a pre-

motion letter to avoid cancellation of the final conference and setting of a trial date.

        The parties should be aware that the Court does not extend the deadlines for fact and

expert discovery absent compelling circumstances.

Dated: March 25, 2021
       New York, New York
